 

 

Case 2:19-cr-01947 Document1 Filed on 10/12/19 in TXSD Page 1 of 3

ted States Courts
Southern District of
FINED exe

OC
UNITED STATES DISTRICT COURT 1422019
SOUTHERN DISTRICT OF TEXAS David J, Bradley, Clerk of Court

UNITED STATES OF AMERICA
Vs. CRIMINAL COMPLAINT
Aaron Noel Rivas

Case Number: 2:19-MJ-3955

|, the undersigned complainant state that the following is true and correct to the best of my
knowledge and belief. On or about October 11, 2019 in Brooks County, in the
(Date)

Southern District of Texas, defendant, Aaron Noel Rivas

 

did Knowingly or in a reckless disregard of the fact that an alien had come to, entered, or remained in the United
States in violation of law, transport, or move or attempt to transport or move such alien within the United States by
means of transportation or otherwise, in furtherance of such violation of law

 

 

in violation of Title 8 United States Code, Section(s) 1324
| further state that | am a(n) Border Patrol Agent and that this complaint is based on the
Official Title

following facts:

See Attached Affidavit of U.S. Border Patrol Agent James Jewell

Continued on the attached sheet and made a part of this complaint: [ Xx Yes [No

   

Submitted by reliable electronic means, sworn to, signature ~~ James Jewell
attested telephonically per Fed.R.Crim.P.4.1, and probable cause Printed Name of Complainant
found on the:

 

October 12, 2019 at Corpus Christi, Texas

 

Date City and State

fh

Jason B. Libby U.S. Magistrate Judge
Name and Title of Judicial Officer

 

 
 

 

 

 

Case 2:19-cr-01947 Document1 Filed on 10/12/19 in TXSD Page 2 of 3

AFFIDAVIT

The information contained in this report/affidavit is based upon my personal participation in the
investigation, which included, but is not limited to information relayed to me by other agents and officers
participating in the investigation.

FACTS/DETAILS:

On October 11, 2019, Border Patrol Agents were performing roving patrol duties north of the Falfurrias
checkpoint. At approximately 12:45 a.m., agents were alerted that a sensor camera activated showing
three subjects on image. At that time, an agent responded to the area and was able to identify shoe prints
of three subjects who had been dropped off south of the Falfurrias checkpoint. This area is notorious for
alien smuggling and it is common for alien smugglers to guide illegal aliens through the brush in order to
circumvent the immigration checkpoint.

Utilizing tracking, sign-cutting techniques, and the use of thermal and night vision goggles, Border Patrol
Agents were able to locate the group of three subjects. The agents moved in to intercept the subjects, and
after a brief chase were able to apprehend two subjects. One subject, later identified as Aaron Noel
Rivas, was identified as a United States citizen. The second subject, later identified as Diego Eduardo
CATINAC-Choc, was a citizen of Guatemala illegally present in the United States. The third subject had
absconded into the brush and a search of the area was unsuccessful in locating him.

RIVAS and CATINAC were transported to the Falfurrias Border Patrol Station for further investigation
and processing. Once at the station, both subjects were read their Miranda Rights in the language of their
preference. Both subjects signed stating that they understood their rights and were willing to make a
statement without the presence of an attorney.

PRINCIPAL STATEMENT: (Aaron Noel RIVAS)

RIVAS stated that he had met a man at a party who had discussed with him an opportunity to make quick
money by guiding illegal aliens around the Falfurrias checkpoint through the brush. RIVAS also
admitted that this was not his first time guiding illegal aliens through the brush to a predesignated
location,

RIVAS stated that he had met a man at the HEB in Falfurrias, Texas, and proceeded to drive to the valley
to pick up two illegal aliens, Once they had picked up the two aliens, they made their way back to
Falfurrias where the driver stopped the vehicle south of the checkpoint. RIVAS and two aliens exited the
vehicle and began walking through the brush to where they were going to be picked up on a paved
highway.

MATERIAL WITNESS STATEMENT: (Diego Eduardo CATINAC-Choc)
CATINAC stated that at approximately 9:00 p.m. (October 10, 2019), he was informed that he was to get
ready because he was about to be sent north on his trip. CATINAC stated that he gathered his personal

items and waited for an additional phone call telling him when he was going to be picked up. CATINAC
stated shortly after he was picked up and taken to a second location where the second alien joined him,

Page ilof2

 
 

 

Case 2:19-cr-01947 Document1 Filed on 10/12/19 in TXSD Page 3 of 3

From there, CATINAC stated that they went to a Wal-Mart, then a McDonald’s where they ate with two
men; one of the men being the driver, the other being the foot guide.

At the McDonald’s, CATINAC was told that their brush guide did not speak Spanish and to stay close
and not lose sight of him when in the brush. CATINAC stated that he was given a phone number which
he would call once they were near the pick-up location. Shortly thereafter, they were driven towards the
Falfurrias checkpoint. The driver pulled over and told the aliens and brush guide to exit the vehicle,
CATINAC said his group then began to walk through the brush for an unknown distance until he was
apprehended with the man he identified as the brush guide. CATINAC was later shown a photo line-up
and identified the driver of the smuggling vehicle as well as the driver who picked him up from the stash
house and dropped him off at McDonaid’s.

DISPOSITION:
The facts of this case were presented to Assistant United States Attorney Patricia Booth who accepted

Aaron Noel RIVAS for prosecution of 8 USC 1324, Alien Smuggling. Diego Eduardo CATINAC-Choc
will be held as a Material Witness.

James O. Jewell
“Border Patrol Agent
bmitted by reliable electronic means, sworn to, signature

ested telephonigally per hYU/KLyh.P.4.1, and probable
se found “f p28

      

  
    

nited States Magistrate Judge

Page 2 of 2

 
